     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way, #205
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Direct Cell: 530-824-1000
     Email: tfrankovich@disabilitieslaw.com
 5

 6   Attorney for Plaintiff
     JAIME RANBERG
 7

 8                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10    _______                                                     CASE NO. 3:18-CV-07301-CRB
11    JAIME RANBERG,

12    Plaintiff,
                                                                  STIPULATION OF DISMISSAL AND
13    v.                                                          [PROPOSED] ORDER THEREON
14    UNITED MEXICAN RESTAURANT BAR
15    & GRILL; ELIE S. KHANO; and
      CYNTHIA KHANO,
16
      Defendants.
17

18
             The Parties, by and through their respective counsel, stipulate to dismissal of this action
19
     in its entirety with prejudice pursuant to Fed.R.Civ.P.41(a)(2).
20
             IT IS HEREBY STIPULATED by and between parties to this action through their
21
     designated counsel that the above-captioned action become and hereby is dismissed with
22
     prejudice and each side is to bear its own costs and attorneys’ fees.
23
             The parties further consent to and request that the Court retain jurisdiction over
24
     enforcement of the Agreement. See Kokonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994)
25
     (empowering the district courts to retain jurisdiction over enforcement of settlement agreements).
26

27
     IT IS SO STIPULATED.
28
     __________________________________________________________________________________________________________________
     Stipulation of Dismissal and [proposed] Order Thereon                                  CASE NO. 3:18-CV-07301-CRB
                                                              1
 1

 2                                               Respectfully Submitted,

 3   Dated: July 19, 2019                        THOMAS E. FRANKOVICH, APLC
 4                                               A PROFESSIONAL LAW CORPORATION

 5
                                                 By:    /s/ Thomas E. Frankovich
 6                                               Thomas E. Frankovich
 7                                               Attorneys for Plaintiff

 8   Dated: July 19, 2019                        DAVID KORNBLUH
                                                 Ventura Hersey & Muller LLP
 9

10

11                                               By: /s/ David Kornbluh
                                                 David Kornbluh
12                                               Attorneys for Defendants

13

14

15
                                                  [proposed] ORDER
16
             IT IS HEREBY ORDERED that this matter is dismissed with prejudice pursuant to
17
     Fed.R.Civ.P.41(a)(2) and each side is to bear its own costs and attorneys’ fees. IT IS FURTHER
18

19   ORDERED that the Court shall retain jurisdiction for the purpose of enforcing the parties’

20   Settlement Agreement and General Release should such enforcement be necessary.
21

22

23
     Dated: July 29, 2019                                          ______________________________
24                                                                 Honorable Judge Charles R. Breyer
25

26

27

28
     __________________________________________________________________________________________________________________
     Stipulation of Dismissal and [proposed] Order Thereon                                  CASE NO. 3:18-CV-07301-CRB
                                                              2
